Citation Nr: 1123802	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-23 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).





ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1982 to January 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007-issued rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's claim for an increased rating for his GERD.  

This matter was initially before the Board in January 2010, at which time it was remanded for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.

In May 2011, the Veteran submitted to the Board additional evidence in the form of medical treatment records.  This evidence was not submitted with a waiver of RO consideration; however, because the additional medical treatment records are duplicates of those already associated with the claims file, the Veteran would not be prejudiced by the Board's initial consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  

In his VA Form 9 dated in July 2008, the Veteran appeared to raise an additional issue of service connection for shoulder pain.  The issue of service connection for shoulder pain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's GERD is under control, and is manifested by isolated episodes of dysphagia for solids and isolated episodes of regurgitation.  His symptoms have never been productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.14, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in March 2007.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the March 2007 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the March 2007 VCAA notice letter prior to the July 2007-issued adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

With regard to the additional notice requirements for increased rating claims, as is the case here, a VCAA letter dated in May 2008 was compliant with the decision of the U.S. Court of Appeals for Veterans Claims' (Court) decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, this letter advised the Veteran of the evidentiary and legal criteria necessary to substantiate a higher rating for his GERD.  In any event, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Nevertheless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  The RO also put in an inquiry to the Social Security Administration (SSA) concerning any claims for disability benefits by the Veteran; however, it was met with a negative response.  The Veteran also was provided with a VA examination in connection with his claim.  Further, he has submitted statements in support of his claim.  Thus, there is no indication that any additional evidence remains outstanding; the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its January 2010 remand.  Specifically, in the January 2010 remand, the RO was instructed to request from the Veteran information concerning any private physician from whom he received treatment for his GERD, to obtain any such private, and VA, treatment records, and to provide the Veteran a VA examination to determine the current nature and severity of his GERD.  In this respect, the RO sent the Veteran a request for private treatment records in April 2010, to which the Veteran responded with a May 2010 statement, indicating that he wished his claim to be considered based on the evidence currently on file.  Further, the Veteran was provided a VA examination of his GERD in June 2010.  The Board finds that the June 2010 VA examination report substantially complies with the Board's January 2010 remand directives as the VA examiner responded to the questions posed in the January 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, February 2006) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, the Veteran's GERD is rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346 (hiatal hernia).  Under Diagnostic Code 7346, a 10 percent disability rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability rating is in order when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent disability rating is in order when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114.

A review of the evidence of record reveals that the Veteran's GERD was under control in 2006 and 2007.  VA treatment records dated from 2008 to 2010 also showed reports of the Veteran's GERD being "fine" and well-controlled.  

During a VA examination provided in April 2007, the Veteran reported progressively worsening symptoms of GERD, including bloating, gas, constipation, and diarrhea.  Cheese made the GERD symptoms worse.  He also reported weekly esophageal distress accompanied by frequent, mild substernal pain, and a history of pyrosis or heartburn.  Imaging studies revealed no abnormal findings.  

The Veteran was provided another VA examination in June 2010.  During this examination, he described isolated episodes of dysphagia for solids, but not for liquids, with approximately one episode a year.  The episodes were mild and required no medical attention.  He denied pyrosis, epigastric discomfort, and substernal or arm pain.  He had no hematemesis or melena.  He reported isolated episodes of regurgitation at approximately two to three times a year.  He denied nausea or vomiting.  There was no history of hospitalization or surgery on his gastrointestinal tract.  He denied esophageal trauma.  The Veteran was unemployed, but reported no restrictions in his previous employment activities related to his GERD.  He also reported no restrictions in his daily activities related to his GERD.  He reported no history of neoplasms.  Examination showed a normal general state of health, with no evidence of malnutrition, weight loss, weight gain, or anemia.  

Based on the findings above, the Veteran is not entitled to a disability rating greater than his currently assigned 10 percent.  As noted above, since 2006, the Veteran's GERD symptoms have been under control.  While he reported multiple symptoms of GERD during an April 2007 VA examination, these complaints are unsupported by VA treatment records from that time period, when he reported no symptoms and indicated that his GERD was under control.  Moreover, during the most recent VA examination in June 2010, he reported experiencing GERD symptoms very infrequently.  There is no evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warranting a 30-percent rating.

The Board also finds that other diagnostic codes for disorders of the digestive system are not more appropriate because the facts of this case do not support their application.  See 38 C.F.R. § 4.114, Diagnostic Codes 7200-7345 and 7347-7354. See also Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

The Board adds that there has never been an occasion since the effective date of his award when the Veteran's GERD has exceeded the current rating assigned by the RO.  Thus, there is no basis for "staging" of his rating.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the disability markedly interferes with the Veteran's ability to work.  Furthermore, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated for his GERD by the regular Rating Schedule.  In fact, during the June 2010 VA examination, the Veteran reported that his GERD does not interfere with his employment or his activities of daily living.  He also reported no hospitalization in relation to his GERD.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for GERD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

A disability rating in excess of 10 percent for GERD is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


